Title: From James Madison to James Madison, Sr., 30 August 1783
From: Madison, James
To: Madison, James, Sr.


Hond Sir
Princeton Aug: 30. 1783
I recd. great pleasure from your’s recd. by the last post which removed the apprehensions excited by your preceding one regarding the state of my Mother’s health. I hope this will find her still further recovered. The time of my setting out for Virga. is still somewhat precarious; several matters being before Congs. which I wish to see first decided. An answer to this if not delayed will probably find me here.
The definitive Treaty is not yet come over. Sr. G. Carlton has notified to Congs. his receipt of final orders for the evacuation of N. York, but fixes no time at which they are to be carried into execution. Genl. Washington has been here some days at the invitation of Congs. & will be consulted on the provision necessary in time of peace for the security of this Country. I inclose you one of the latest papers containing the address of the Presidt. to the Assembly of Pena. The latter have unanimously acceded to the late recommendations of Congs. with respect to revenue, and a change of the rule for apportioning the common burdens. It is said they are also about to address Congs. on the event which occasioned their removal, & to provide especially for the protection of Congs. in case they sd. deem Philada. the fittest place for the transaction of business untill a final residence shall be chosen. What effect this may have is uncertain. We are exceedingly crowded in this place; too much so both for our own comfort & for the dispatch of business. Mr. Jones & my self are in one room scarcely ten feet square & in one bed. With my best regards for all the family
I am yr. dutiful son
J. Madison Jr.
